Bell, Presiding Judge.
Exception here is to the judgment of the trial court overruling the motion of the condemnees to dismiss the appeal of the condemnor from the award of the assessors in a condemnation proceeding.
The record shows that the condemnees also filed an appeal from the award of the assessors which is still pending in the court below.' The condemnees may not dismiss their appeal without the consent of the condemnor. State Hwy. Dept. v. Trustees of Mount Lebanon Baptist Church, 99 Ga. App. 23 (107 SE2d 577).
Even though the appeal of the condemnor as presently amended, if standing alone, would be fatally defective as not constituting in fact an appeal from the award returned by the assessors, since all parties must have the issues adjudicated on the appeal filed by the condemnees, there has been no final judgment in the case, and the writ of error being premature, must be dismissed. State Hwy. Dept. v. Ponder, 99 Ga. App. 7 (107 SE2d 284).

Writ of error dismissed.


Jordan and Eberhardt, JJ., concur.

Edward Parrish, M. Dale English, for plaintiffs in error.
Eugene Cook, Attorney General, Richard L. Chambers, Assistant Attorney General, J. Lundie Smith, Asa D. Kelley, Jr., contra.